                          Case 2:18-cv-03265-JS Document 23 Filed 05/09/19 Page 1 of 1
              Case: 19-1914          Document: 003113226318 Page:1      Date Filed: 05/01/2019


                                                                TRANSCRIPT PURCHASE ORDER
                                                                     for Third Circuit Court of Appeals

            District Court         for the Eastern Distnct of Pennsylvama                         Court of Appuls Docket No.     19-1914

                                                                                                  District Court Docket No.      2·18-cv-03265

       Short case Title    Colur World. LLC v Benco Dental Supply Company
       Date Notice of Appeal F1led by Clerk of D1stnct Court _0_4_1_2_4_12_0_1_9_________________________


  Part I.        {To be completed by party respons1ble for ordering transcript)                           NOTF A SEPARATE FORM IS TO BE TYPE.IJ FOR -,
  A.        Check one of the followmg and serve ALL COPIES·                                               EACH COURT REPORTER IN TillS CASE.
            TRANSCRIPT:
            ___           None                                  ___        Unnecessary for appeal purposes
             __           Already on tile m the D1stnct Court Clerk s olf!ce
            _x__ Th1s IS to order a transcnpt of the proceedmgs heard on the date hsted below from N/A                                       !Court Reporter)
            (Specll'y on hnes below exact date ofproceedtngs to be transcr1bedl If requestmg only part1al transcnpt of the proeeedmgs. spectfy exactly what
            port JOn or what Witness tesumony 1S des1red
            Oral Argument for proceedmgs held before CHIEF JUDGE JUAN R SANCHEZ on 11/27/18

            ----------- ------------------------------------
            If proceedmg to be transcnbed was a tnal, also check any appropnate box below for special requests. otheTWise. thts matenal w1ll NOT be
            mcluded m the mal transcnpts

                          Vou due                                               Open Statement of Plamttff              ___          Opemng Statement of Defendant
            ___           Closmg Argument ofPlamuff                             Closmg Argument of Defendant
            ___           Jury Instructions                                      Sentencmg Heanngs

            FAILURE ro SPECit'Y IN ADEQUATE DETAIL TIIOSE PROCEEDINGS TO BE TRANSCRIBED OR FAILURE TO
            MAKE PROMPT SAflSFACTORY FINANCIAL ARRANGEMENTS FOR fRANSCRlPT ARE GROL'NDS l'OR
            DISMISSAL OF ffiE APPEAL OR IMPOSITION OF SANCTIONS
  B.        Th1s 1s to certify that satisfactory tinanctal arrangements have.- been completed With the court reporter for payment of the cost of the transcnpt
            The method of payment Will be

            ___           CJA Form submitted to Dtstnct Court Judge                               Mohon for Transcnpt has been subm1tted to Dtstnct Court



  S·~-~~iA::~~:·q:~· ~
                                                                                                  Pnvatc Funds

                                                                                      _x__D-atc
                                                                                                             05/01/2019
                                                                                                                          ----------------------
  Pnnt Name        Timoth;D.~e ~"'l                                                        Counsel for       Colur World. LLC

  Address
                   Blank Rome LLP One Logan Square Philadelphta, PA 19103
                                                                                            Telephone        215-569-5619

 Part II.        COURT RF.PORfER ACKNOWLEDGEMENT (To be completed by the Court Reporter and forwarded to the Court of
                 Appeals on the same day transcript order ts recetved.)
                                                   f sllmated completiOn date. 1f not wtthm 30 davs of date financial arrangements
               Date transcnpt order
                     recetved                  I             made, motion for extensiOn to be made to Court ot Appeals
                                                                                                                                        Est1mated number
                                                                                                                                            of pages


          '---    -------~----                              - - - - - - - - - - - - ---------....1....·- -------·-
                                                               Arrangements for payment were made on

                                                               Arrangements for payment have not been made pursuant to tRAP 10( b l

                 -------·---
                                    Date                                        Name of Court Report                                        Telephone

r Part III.      NOTIFICATION THAT TRANSCRIPT HAS BEEN FIU:.D IN THE DISTRICT COURT (To be completed by court reporter
                 on date of filmg transcnpt m Dtstnct Court Nouficatton must be forwarded to the Court of Appeals on the same date.)

                                   ~'<umber                                                Actual Number of Volumes
                          Actual              of Pages       ------
                 ------------·----
                        Date
                                                                                           -   ------------                    -----------
                                                                                                      Stgnature of Court Reporter
